Case 5:20-cv-02164-GW-KK Document 15 Filed 11/16/20 Page 1 of 2 Page ID #:91



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
11   WESTERN RIVERSIDE COUNCIL OF             Case No. EDCV 20-2164-GW-KKx
     GOVERNMENTS, a California Joint
12   Powers Authority,                        ORDER SETTING DEADLINE
                                              FOR FILING AN AMENDED
13                   Plaintiff,               COMPLAINT AND EXTENDING
                                              DEFENDANT’S TIME TO
14         v.                                 RESPOND TO COMPLAINT
15   NATIONAL UNION FIRE                      Judge: Honorable George H. Wu
     INSURANCE COMPANY OF
16   PITTSBURGH, PA, and DOES 1               Complaint Served: 9/18/20
     through 50, inclusive,                   Current Response Date: 11/13/20
17                                            New Requested Response Date:
                     Defendants.                            12/21/20
18
19
20
21
22
23
24
25
26
27
28
Case 5:20-cv-02164-GW-KK Document 15 Filed 11/16/20 Page 2 of 2 Page ID #:92



 1                                        ORDER
 2         After considering the Stipulation filed in and good cause appearing, the Court
 3   rules as follows:
 4         IT IS HEREBY ORDERED that Plaintiff’s deadline to file an amended
 5   complaint is on or by November 30, 2020;
 6         IT IS FURTHER ORDERED that Defendant’s deadline to file a responsive
 7   pleading is continued to and until December 21, 2020.
 8
 9
10   Dated: November 16, 2020                   By:
11                                               Honorable George H. Wu
                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
